                                        EXHIBIT   1


                                       AFFIDAVIT
 STATE OF IOWA                    )
                                  )
 COUNTY OF WOODBURY               )

       I, Micah J. Van Otterloo, being first duly sworn, on oath, do depose and state

as follows:

       1.     I am an investigative or law enforcement offrcer of the United   States,

within the meaning of Section 2510(7) of Tit1e 18, United. States Code, and I am

empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Section   zbli, Title   18, United States Code.

      2.      I am a Special Agent with the Bureau of Alcohol,   Tobacco, Firearms

and Explosives (ATF) and have been employed by ATF since January of 2017. My

responsibilities as an ATF Special Agent include investigating violations of federal

law specifically but not limited to the areas of firearms, narcotics, explosives, and

arson. I am a graduate of the Criminal Investigator Training Program and the ATF

Special Agent Basic Training Academy at the Federal Law Enforcement Training

Center. In basic training, I received extensive training in the areas of firearms,

explosives, and arson. Since my basic training, I have completed. additional

specialized training through ATF in the areas of interview techniques, the National

Integrated Ballistic Information Network (NIBIIT|, Outlaw Motorcycle Gangs, and

Interstate Nexus Expert Training. During my time with ATF, I have investigated

numerous drug organizations including lower level drug dealers and larger multi-




      Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 1 of 7
defendant drug conspiracy cases.      I   have investigated gun crimes and gun crimes

involving narcotics. I have investigated cases involving individuals that have

utilized explosives in an illegal manner and have constructed explosive devices. I

have investigated crimes involving federal violations of the National Firearms Act

(NFA), including fully automatic firearms, short-barreled rifles and or shotguns,

and destructive devices. Often to facilitate those investigations I have utilized

confidential informants, overseeing their work, confi,rming their information, and

ensuring their safety while cooperating with law enforcement. That during the

course of my duties as a local police officer and Special Agent with ATF,    I have led

and participated in hundreds of investigations into the use of frrearms in the

furtherance of drug traffi.cking offenses. That many investigations involved large

multi-state conspiracies to traffrc illegal narcotics and the criminal possession of

firearms to further the narcotics trade.

      3.     Prior to my work with ATF, I was previously employed by the Spencer,

Iowa Police Department from 2007-2017. In Spencer, I served as a patrol offrcer,

narcotics investigator, general criminal investigator, and Lieutenant supervising

the investigations unit among other duties. I attended many specialized training

courses during that   time.   Some of those trainings are drug identification, narcotics

investigations, interviewing techniques, special weapons and tactics school,

management of confidential informants, crime scene management, crisis response

for command staff, response to improvised explosive devices, criminal street gang

investigations, methamphetamine investigations, Iowa Law Enforcement




     Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 2 of 7
Intelligence Network (LEIN) training course, and high-risk event planning among

other courses. During my time within the investigations unit, I investigated drug

crimes, firearms crimes, burglaries, assaults, and other serious offenses requiring

detailed investigation beyond the capabilities of a uniformed officer.

      4.     I was also previously employed by the Oskaloosa Iowa Police

Department from 2004-2007. In Oskaloosa,       I served   as a patrol officer during   that

time and investigated general crimes requiring a uniformed police officer. I am a

graduate of the Iowa Law Enforcement Academy. At the Academy, in addition to

other training, I received training in basic narcotic investigations, firearms law, and

drug identification among other areas.

      5.     I am a graduate of Northwestern College and received a Bachelor of

Arts Degree in Political Science. In addition, I have completed coursework towards

a Master's Degree in Justice Administration from Upper Iowa University.

      6.     The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show facts that support a reasonable belief for

forfeiture as to the relief sought in the complaint and does not set forth all of my

knowledge about this matter.

       7.     Based on my training and experience, and the facts set forth in this

affidavit, this affidavit supports the filing a civil forfeiture complaint for the

following property (13 firearms) seized on or about February 22,2021, from Tommy

Gretillat in Corwith, Iowa:




    Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 3 of 7
           a.   Iver Johnson Hercules Shotgun; CAL: 12; SN: None;

           b. Shapleighs Unknown Shotgun; CAL: Unknown;         SN: 87981;

           C.   Remington Arms Company, Inc., 1100 Shotgun; CAL: 12; SN:
                M120945V;



           e.   Hopkins and Allen Unknown Shotgun; CAL: Unknown; SN: E3050

           t.   Inland Manufacturing, LLC, MJ-1944 Rifle, CAL: 30; SN: 5427719;

           ct
           b.   Davis, N.R. & Sons Diana Shotgun, CAL: Unknown; SN: F80;

           h. Iver Johnson Champion Shotgun, CAL: 12; SN: UXBH;

           i.   Mar1in Firearms Co. 100 Rifle; CAL: 22; SN: None;

           j. Anschultz 1422 Rifle; CAL:22; SN: 1288480;

           k. Yugoslavia 59/66 Rifle, CAL: 762; SN: H-2655272

           1.   Winchester 1300 Shotgun, CAL: 12; SN: L2236398;

                Rossi M68 Revolver; CAL: 38; SN: 4A406598.

      8.        None of the 13 firearms appear to have been manufactured in the

State of Iowa. In February of 2021,I, along with other law enforcement officers

were contacted by the Hancock County, Iowa Sheriffs Office. Law enforcement

officers indicated during the course of a state search warrant, their office located a

suspected explosive device resembling a pipe bomb along with numerous firearms.

      9.        These firearms were seized from Tommy Gretillatat's residence   in

Corwith, Iowa which is in Hancock County, Iowa in the Northern District of Iowa on

February 22,202L.



     Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 4 of 7
       10.     Criminal History Records reflect that Gretillat has several felony

convictions and is prohibited from possessing firearms because of those convictions.

       11.     That on February 22,2021,I interviewed Tommy Gretillat. He

admitted to me that he is a convicted felon who possessed numerous firearms that

are subject to seizure and forfeiture in these matters. He further admitted he had

pled guilty to three felonies and knew he was not supposed to possess firearms.

       12.     Law enforcement officers conducted additional interviews with

Gretillat who admitted in addition to being a convicted felon unable to possess

firearms, that he is also a user of methamphetamine. I am aware that such

methamphetamine use would also prohibit him from possessing the frrearms that

were seized from him.

       13.     As a part of my interview with Tommy Gretillat, he stated he had been

residing with AngelaZiegler and indicated that many of the firearms that he had

possessed belong to her.

       14.     I also interviewed Angela Ziegler on February 22, 2021.   She was

present at Tommy Gretillatat's residence in Corwith, Iowa on that date during the

execution of the state search warrant. Ziegler admitted she took the fi.rearms and

gave them to   Gretillat because she claimed they were not safe at her home in

Humboldt, Iowa. She also claimed that she was not aware that Gretillat was a

convicted felon.

      15. I am also aware thatZielger has admitted to frequent marijuana use.
I am aware that Ziegler is an alleged seller   of marijuana and information obtained



                                           5

     Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 5 of 7
from her telephone indicates that she was looking to purchase and distribute

marijuana and has been "laying low" because of law enforcement presence.

      Based on the above-foregoing facts and circumstances, your affiant believes

that this affidavit sufficiently details facts to support a reasonable belief for the

seizure and forfeiture of the following property:

           a. Iver Johnson Hercules   Shotgun; CAL: 12; SN: None;

           b.   Shapleighs Unknown Shotgun; CAL: Unknown; SN: 87981;

           c.   Remington Arms Company, Inc., 1100 Shotgun; CAL: 12; SN:
                M120945V;

           d.   Mossberg l42ARifle, CAL: 22; SN: None;

           e. Hopkins   and Allen Unknown Shotgun; CAL: Unknown; SN: E3050

           f.   In1and Manufacturing, LLC, M1 1944 Rifle, CAL: 30; SN: 54277t9;

           g.   Davis, N.R. & Sons Diana Shotgun, CAL: Unknown; SN: F80;

           h. Iver Johnson Champion     Shotgun, CAL: 12; SN: UXBH;

           i.   Marlin Firearms Co. 100 Rifle; CAL: 22; SN: None;

           j.   Anschultz 1422R1fle; CAL: 22; SN: 1288480;

           k.   Yugoslavia 59166 Rifle, CAL: 762; SN: H-2655272

           I.   Winchester 1300 Shotgun, CAL: 12; SN: L2236398;

           m. Rossi M68 Revolver; CAL: 38; SN: 4A406598.

These items are subject to forfeiture, pursuant to Title 18, United States Code,

Section 924(d), as property involved in violation of 18 U.S.C.   SS   922(g)(1) and

e22(d@).




                                            6

     Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 6 of 7
      Executed this   l3
                                         __4r
                           day of August, hAZL.


                                        Micah J. Van Otterloo
                                        Special Agent, ATF


      Subscribed and sworn to before me on    this   /1   day of August, 2}z1,by ATF
Special Agent Micah Van Otterloo.




                                        In and for the State of Iowa


My Commission Expires:



          x#mffi^
        u"''P#ffmHffilt




    Case 3:21-cv-03024-LTS-KEM Document 1-2 Filed 08/16/21 Page 7 of 7
